Stock Purchase And Sale Agreement

THIS STOCK PURCHASE AGREEMENT dated October 10, 2005 ("Agreement"), by and among
Coffee Pacifica, Inc., a Company organized and existing under the laws of the
State of Nevada having its corporate office at Suite 321, 2920 North Green
Valley Parkway, Building 3, Henderson, Nevada 89014, ("Buyer"), and Orrel J.
Lanter and Barry Berkowitz (collectively the "Sellers").

W I T N E S S E T H:

WHEREAS, Buyer wishes to buy and the Sellers wish to sell to Buyer, on the terms
and for the consideration hereinafter provided, the capital stock of Uncommon
Grounds, Inc., a Company organized and existing under the laws of California
("Company"), which will represent one hundred percent (100%) of the issued and
outstanding capital stock of the Company.

NOW, THEREFORE, in consideration of the promises and the respective agreements
hereinafter set forth, Buyer and Sellers hereby agree as follows:

1. PURCHASE OF COMPANY COMMON STOCK.

1.1 Sale of Common Stock. Upon the terms and subject to the provisions of this
Agreement, the Sellers agree that they will sell, convey, transfer, assign and
deliver to Buyer at the Closing provided for in Article 2, free and clear of all
claims, liens, pledges, encumbrances, mortgages, charges, security interests,
options, preemptive rights or other interests or equities whatsoever, 15,000
shares of duly and validly issued, fully paid and nonassessable, common stock
(collectively, "Purchased Stock") of the Company owned by the Sellers. The
Sellers represent and warrant that the Purchased Stock represents one hundred
percent (100%) of the issued and outstanding stock of the Company.

1.2 Consideration for Sale and Transfer of the Purchased Stock. Subject to the
terms and conditions of this Agreement and in reliance upon the representations,
warranties and covenants of Sellers herein contained, and in full consideration
of such sale, conveyance, transfer, assignment and delivery of the Purchased
Stock to Buyer, Buyer agrees to pay and deliver to the Sellers a total purchase
price of four hundred thirty thousand U.S. dollars (US $430,000) for the
Purchased Stock (the purchase price for the Purchased Stock is hereinafter
referred to as the "Stock Purchase Price").

2. THE CLOSING AND PAYMENT OF STOCK PURCHASE PRICE.



2.1 Closing. The closing ("Closing") with respect to the acquisition of the
Purchased Stock under this Agreement and all other transactions contemplated
hereby shall take place at Berkeley, California on October 12, 2005 (or on such
earlier or later time and date as the parties may agree). The time and date of
the Closing is hereinafter called the "Closing Date."

2.2 Payment of Stock Purchase Price. At the Closing, the Buyer shall deliver the
Stock Purchase Price in the form of a cashier's check in the amount of four
hundred thirty thousand U.S. dollars (US $430,000) to the Sellers, or order, at
the location designated by Sellers.



2.3 Transfer of Purchased Stock. At the Closing, the Sellers shall transfer to
Buyer, the Purchased Stock, free and clear of all claims, liens, pledges,
encumbrances, mortgages, charges, security interests, options, preemptive
rights, restrictions or any other interests or imperfections of title
whatsoever. Said transfer shall be effected by delivery to Buyer of the stock
certificates, or certification of the President of the Company that all of the
stock of the Company has been surrendered. If a stock certificate is not
delivered to Buyer, then Sellers shall also deliver an opinion of counsel that
the transfer of the certificates to Buyer from Sellers is complete under the
laws of California. If any Seller shall fail or refuse to deliver any of the
Purchased Stock, or any stock certificate or closing certificate or document
required to be delivered by that Seller, at the Closing as provided herein, such
default shall not relieve any other Seller of his obligations to comply fully
with this Agreement, and the Buyer, at its option and without prejudice to its
rights against any such defaulting Seller or Sellers, may (a) acquire only the
Purchased Stock which have been delivered to it, or (b) refuse to acquire any
Purchased Stock and thereby terminate all of its obligations hereunder to all
the Sellers, by delivery of written notice of termination and with no liability
of the Buyer to the nondefaulting Sellers. The Sellers acknowledge that the
Purchased Stock is unique and not otherwise available, and agree that, in
addition to any other available remedies; Buyer may seek any equitable remedies
to enforce performance by the Sellers hereunder, including, without limitation,
an action for specific performance. If any Seller shall fail to perform his
obligations under this Agreement at the Closing, no other Seller shall per se
have any liability to Buyer therefore.

2.4 Seller's Delivery at Closing. At Closing, Sellers shall deliver or cause to
be delivered to the Buyer: (a) a joint resolution of the shareholders and board
of directors of the Company approving the transfer of the Purchased Stock to the
Purchaser; (b) share certificates for the Purchased Stock duly endorsed for
transfer; (c) the corporate records and seals of the Company including, without
limiting the generality of the foregoing, the Company's formation and operating
documents and all minutes and resolutions of the Company's directors and
shareholders; (d) resignations of all of the directors and officers of the
Company requested by the Buyer (other than Orrel J. Lanter who shall remain as a
director of the Company following Closing,) and releases by all such directors
and officers of the Company of all claims they have against the Company
(excepting therefrom the Barry Berkowitz promissory note more particularly
described in Section 3.13), conditional on the completion of the sale of the
Purchased Stock pursuant hereto; (e) copies of all documents (including, without
limitation, records, correspondence and contracts) that have not been previously
delivered before Closing and that the Buyer in its reasonable opinion considers
to be necessary or desirable for the conduct by the Buyer of any activities
related to the Assets.

2.5 Buyer's Delivery at Closing. In accordance with paragraph 2.2 and 2.3, at
the Closing, the Buyer shall deliver or cause to be delivered a cashier's check
for four hundred thirty thousand U.S. dollars (US $430,000) as payment for the
Purchased Stock of the Company.

At Closing, the Buyer shall appoint the following four (4) directors to the
board: Shailen Singh, Jon Yogiyo, Terry Klassen and Orrel J. Lanter, and shall
file or cause to be filed, within five (5) days of Closing, a Statement of
Information with the California Secretary of State's office accurately setting
forth the director, officer, and other information required therein.

2.6 Loss or Damage Prior to Closing. From the Effective Date (June 30, 2005
being the date of the audited financial statement of the Company) to the Closing
Date, the Sellers shall cause the Company and the Company shall continue to
satisfy and comply with its obligations and shall not make or initiate any
actions that could result in the default of any of Company's obligations or
adversely affect the business of the Company or the purchase and sale herein
contemplated.

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND SELLERS.

Sellers hereby jointly and severally represent, warrant and agree as of the date
hereof and as of the date of the Closing as follows:

3.1 Organization and Qualification of Company. The Company is duly organized,
validly existing and in good standing under the laws of California. The Company
has all requisite corporate power and authority to own or lease all of its
properties and assets and to conduct its business in the manner and in the
places where such properties are owned or leased or such business is now
conducted by it. Company is duly qualified, licensed and authorized to do
business as a corporation and is in good standing in the jurisdictions in which
it conducts business, and is not required to be so licensed, qualified or
authorized to conduct its business or own its property in any other
jurisdiction.

The minute books of the Company are current and contain correct and complete
copies of the Articles of Incorporation and Bylaws of the Company, including all
amendments thereto and restatements thereof, and of all minutes of meetings,
resolutions and other actions and proceedings of its stockholders and board of
directors and all committees thereof, duly signed by the Secretary or an
Assistant Secretary, all directors or all stockholders. The stock record book of
the Company is also current, correct and complete and reflects the issuance of
all of the outstanding shares of the Company's capital stock since the date of
its incorporation.

3.2 Authority of Company and the Sellers. This Agreement and each of the
agreements and other documents and instruments delivered or to be delivered to
Buyer pursuant to or in contemplation of this Agreement will constitute, when so
delivered, the valid and binding obligations of such of Sellers as are parties
thereto and shall be enforceable in accordance with their respective terms. The
execution, delivery and performance of this Agreement and each of the agreements
and other documents and instruments delivered or to be delivered to Buyer by
Sellers or the Company have been duly authorized by all necessary action of
Sellers and, with respect to Company, are within Company's corporate powers, and
will not: (a) Result in a breach of or constitute a default or result in any
right of termination or other effect adverse to the Company under any indenture
or loan or credit agreement of any of the Sellers or the Company, except as set
forth on Exhibit "B", attached hereto, or any other agreement, lease or
instrument to which any of the Sellers or the Company is a party or by which the
property of any of the Sellers or the Company is bound or affected; (b) result
in, or require, the creation or imposition of any mortgage, deed of trust,
pledge, lien, security interest or other charge or encumbrance or claim of any
nature whatsoever on the Purchased Stock or any property or assets now owned,
leased or used by the Company; (c) result in a violation of or default under any
law, rule, or regulation, or any order, writ, judgment, injunction, decree,
determination, award, now in effect having applicability to any of the Sellers;
(d) violate any provisions of the Articles of Incorporation or Bylaws of the
Company, or (e) require any approval, consent or waiver of, or filing with, any
entity, private or governmental.

3.3 Capitalization. The Purchased Stock has been duly and validly authorized,
and is duly and validly issued, fully paid and nonessessable. The Purchased
Stock is free and clear of any and all claims, liens, pledges, charges,
encumbrances, mortgages, security interests, options, preemptive or other
rights, restrictions on transfer, or other interests or equities or
imperfections of title whatsoever. There are no other equity securities of
Company outstanding on the date hereof and there are no existing warrants,
preemptive or other rights, options, calls, commitments, conversion privileges,
or other agreements (all of the foregoing being collectively called "Options")
obligating the Company to issue any or all of its authorized and unissued
capital stock, or any security convertible into and/or exchangeable for capital
stock of the Company. The Company has no capital stock of any class authorized
or outstanding except as identified herein. The Purchased Stock represents one
hundred percent (100%) of the issued and outstanding capital stock of the
Company.

3.4 The Company has no capital stock of any class authorized or outstanding
except as identified herein.

3.5 Valid Title to Purchased Stock. The Sellers will deliver to Buyer, valid and
marketable title to the Purchased Stock at the Closing, free and clear of any
claims, liens, pledges, charges, encumbrances, mortgages, security, interests,
options, preemptive or other rights, restrictions on transfer or other interest
or equities or any other imperfections of title whatsoever.

3.6 Conduct of the Business. The Company is not a party to, or subject to or
bound by nor are any of its assets subject to or bound by any agreement, oral or
written, or any judgment, law, rule, regulation, order, writ, injunction or
decree of any court or governmental or administrative body, which prohibits or
adversely affects or upon the consummation of the transactions contemplated
hereby would prohibit or adversely affect: (a) the use of any or all of the
assets and property of Company necessary for operation in the ordinary and usual
course of business; or (b) the conduct of its business and operations, in each
case, in all material respects in the same manner as such business has been
conducted by it.

3.7 Articles of Incorporation. The Articles of Incorporation of the Company and
all amendments thereto to have been validly adopted by the stockholders and
directors of the Company and the Articles of Incorporation, as amended, is in
full force and effect and is legal, valid, binding and enforceable in accordance
with its terms.

3.8 Bylaws. The Bylaws of the Company, and all amendments to the Bylaws, have
been validly adopted, and the Bylaws, as amended, are in full force and effect
and are legal, valid, binding and enforceable in accordance with their terms.

3.9 Shareholders. The Company has no stockholders other than the Sellers.

3.10 Disclosure. To the best of Sellers' knowledge, no representation, warranty
or statement contained in this Agreement or other document furnished or to be
furnished to Buyer pursuant hereto or in connection with the transactions
contemplated under this Agreement contains or will contain any untrue statement
of a material fact or omits or will omit to state a material fact or any fact
necessary to make the statements contained therein not materially misleading.
There is no fact, which materially and adversely affects, or, to the best of
Sellers' knowledge, in the future may materially and adversely affects, the
condition of the Company which has not been fully disclosed by Sellers to Buyer.



3.12 Sellers Exclusive Representations. Sellers severally, in proportion to
their respective ownership of Company shares, hereby represent and warrant to
and in favor of the Buyer that as of the date hereof and as at the Closing Date:



The number of Company shares listed opposite each Seller's name below will be
issued and outstanding and owned by the Sellers:

Name

Company Shares



Orrel Lanter 5,000

Berry Berkowitz 10,000

TOTAL: 15,000

(b) the Company is a private company duly incorporated, properly organized,
validly existing and qualified to carry on business under the laws of California
and has all necessary power, authority and capacity to own or other-wise hold
its property and assets, is in good standing, and has conducted its business in
accordance with applicable laws.;

at the time of Closing, there will be $50,171 in outstanding shareholder loans
owing to one Seller; Berry Berkowitz, by the Company. The terms of the
shareholder loan are set forth in Schedule "B", attached hereto;

(d) the Company holds no assets other than the Assets other than as set forth in
Schedule "A", attached hereto.

(e) none of the Sellers or the Company are party to any actions, suits or other
legal, administrative or arbitration proceedings or government investigations,
actual or threatened, which might reasonably be expected to result in impairment
or loss of the Seller's interests in the Company Shares;

(f) the entering into of this Agreement by the Sellers and the completion of
sale by the Sellers of the Company shares pursuant hereto, to the best of
Seller's knowledge, will not result in the violation of any laws of United
States or in any State thereof ;

(g) the Company does not own any shares in any corporations or any beneficial
interests in any other entities, nor is the Company a party to any agreements of
any nature to acquire any such shares or beneficial interests or to acquire or
lease any other business operations;

(h) the entering into of this Agreement, and the transactions contemplated
hereby, will not result in the violation of any of the terms and provisions of
the Company's documents of formation and operation, or of the terms and
provisions of any contract, indenture, lease or other agreement to which the
Sellers or the Company is a party or by which the Assets are bound, the breach
of which could have a material adverse affect on the Company shares;

(i) Intentionally Omitted.

(k) the Company will have good and marketable title to all of its Assets, free
and clear of all material liens, mortgages, charges, costs, expenses,
liabilities and encumbrances of every nature and kind whatsoever other than
those set out in Schedule "B" and "C", attached hereto;

(l) there are no claims, claims for damages, actions, causes of action, suits or
proceedings by or against the Company, or the Assets, either threatened or
affecting the subject matter of this purchase and sale, nor any suits or
proceedings at law or equity before or by any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
which could adversely affect the business of the Company or the purchase and
sale herein contemplated;

(m) the copies of all instruments, agreements, other documents and written
information set forth as, or referred to in, Schedules to this Agreement,
delivered to the Buyer prior to the date of this Agreement, or specifically
required to be furnished to the Buyer by the Sellers and the Company pursuant to
this Agreement are and will be substantially complete and correct in all
material respects;

the Company has paid in a timely manner all liabilities owing to utilities
authorities;

(o) the revised audited financial statement of June 30, 2005 and the updated
financial information provided by Sellers to Buyer gives a substantially
accurate description of the obligations and liabilities of the Company as of
Closing. . To the best of Sellers' knowledge the audited financial statement
provides a substantially accurate description of the assets, obligations and
liabilities of the Company as of Junes 30, 2005. The additional financial
information provides an acceptable update of the assets, obligations and
liabilities of the Company as of the date of Closing.

(p) neither the execution nor delivery of this Agreement nor the completion of
the transactions contemplated hereby will result in acceleration of any of the
dates for payment of any of the liabilities of the Company other than as set
forth in Exhibit "B", attached hereto;

(q) (Intentionally Omitted).

(r) the business of the Company has been carried on only in the ordinary and
usual course;

(s) other than what have been disclosed herein, to the best of Sellers'
knowledge, the Company is not a party to or bound by any material contracts the
result of which would have a material adverse affect on the Company or any of
its assets and such material contracts will not require any consent or otherwise
be affected in any material respect by the entering into of this Agreement and
the performing of its terms;

(t) the Sellers have incurred no obligations or liabilities, contingent or
otherwise, for brokers' or finders' fees in respect of this transaction for
which the Buyer shall have any obligation or liability;

(u) all governmental licenses, consents, permits and authorities required for
the conduct in the ordinary course of the operations of the business of the
Company and the owning of the Assets, have been obtained, are validly issued and
are in good standing and such conduct and uses by Sellers are not in breach or
default of any statute, bylaw, regulation, covenant, restriction, plan, permit,
license or authority;

(v) there is no written or oral agreement, option, understanding or commitment
or any right or privilege capable of becoming an agreement, for the purchase
from the Company of the Assets;

(w) no dividends have been made or authorized by the Company to the Sellers or
former shareholders of the Company;

(x) (Intentionally Omitted) ;

(y) as of the date of this Agreement, to the best of Sellers' knowledge, there
are no material liabilities of the Company of any kind whatsoever, whether or
not accrued and whether or not determined or determinable, in respect of which
the Company or the Buyer may become liable on or after the consummation of the
transaction contemplated by this Agreement other than:

(i) liabilities disclosed on Exhibits "B" and "C", attached hereto;

(ii) liabilities disclosed in the revised audited Financial Statements as of
June 30, 2005 or referred to in this Agreement or otherwise disclosed in writing
by the Sellers to the Buyer;

(iii) liabilities incurred in the ordinary course of business and attributable
to the period since April 1, 2005;

(z) to the best of Sellers' knowledge, the revised audited financial statement
has been prepared in accordance with generally accepted accounting principles
and fairly and correctly set out and disclose in all material respects the
financial position of the Company at the time or for the period indicated
therein;

(aa) (Intentionally Omitted).

(bb) The Company has duly and timely filed all returns, elections, filings and
reports in respect of income and other taxes required to be filed by it by law
and all such returns, elections, filings and reports are true, complete and
correct in all material respects; there are no tax arrears, including income
tax, goods and services tax, employee withholdings or property tax nor any
related interest or penalties owing to any foreign, federal, state, territorial
or municipal tax authorities; the Sellers' have no knowledge of any delinquent
taxes or any actual or threatened assessment of deficiency or additional tax or
other governmental charge ; there has been no tax audit of the Company by any
taxing or other authority within 24 months of the Closing Date, the Sellers have
no knowledge of any such audit currently pending or threatened and there are no
tax liens on any of the assets or the properties; there are no agreements,
waivers, or other arrangements with any taxation authority providing for an
extension of time with respect to the filing of any tax return, election or
payment of any tax, governmental charges , penalty, interest or fine, by the
Company; there are no actions, suits, proceedings, investigations or claims now
threatened or pending (to the knowledge of the Sellers) against or affecting the
Company in respect of taxes, governmental charges, penalties, interest or fines,
or any matters under discussion with any governmental authority relating, to
taxes, governmental charges, penalties, interest or fines asserted by any such
authority.

(cc) All statements contained in any certificate or other instrument delivered
by the Sellers pursuant hereto or in connection with the transaction
contemplated hereby shall be deemed to be representations and warranties by the
Sellers hereunder.

(dd) No waiver by the Sellers of any term of this Agreement, in whole or in
part, shall operate as a waiver of any other terms of this Agreement. In the
event that Closing does not take place no party shall have any claim against the
other for any breach of any representation or warranty contained in Articles
herein.

4. REPRESENTATIONS AND WARRANTIES BY BUYER.

As of the date hereof and as of the date of the Closing, Buyer represents and
warrants as follows:

4.1 Organization and Qualification of Buyer. Buyer is duly organized, validly
existing and in good standing under the laws of Nevada. Buyer has full corporate
power and authority to own or lease all of its properties and assets and to
conduct its business in the manner and in the places where such properties are
owned and leased or such business is now conducted by it.

4.2 Authority of Buyer. This Agreement and each of the agreements and other
documents and instruments delivered or to be delivered by Buyer pursuant to or
in contemplation of this Agreement will constitute, when so delivered, the valid
and binding obligation of Buyer and shall be enforceable in accordance with
their respective terms. The execution, delivery and performance of this
Agreement and each such agreement, document and instrument has been duly
authorized by all necessary corporate action of Buyer and is within Buyer's
corporate powers. The execution, delivery and performance of any such agreement,
document or instrument by Buyer and the execution, delivery and performance of
this Agreement or any other agreement, document or instrument by the Buyer does
not and will not with the passage of time or the giving of notice or both:

(i) result in a breach of or constitute a default under any indenture or loan or
credit agreement or under any agreement of the Buyer, or any other material
agreement, lease or instrument to which Buyer is a party or by which the
property of Buyer is bound or affected;

(ii) result in a violation of or default under any law, rule, or regulation, or
any order, writ, judgment, injunction, decree, determination, award, indenture,
material agreement, lease or instrument now in effect having applicability to
Buyer;

(iii) violate any provisions of the Articles of Incorporation or Bylaws of
Buyer; or

(iv) require any approval, consent or waiver of, or filing with, any entity,
private or governmental, which has not been obtained.

4.3 Governmental Approvals. All requisite consents, authorizations, licenses,
permits, orders, certificates and approvals of all third parties and/or
governmental agencies, including without limitation any governmental agency or
authority of the United States, or other jurisdiction whose approval is
necessary for Buyer to consummate the transactions contemplated by this
Agreement have been obtained. Notwithstanding the foregoing, Buyer is aware that
the Sellers' organic license is not transferable and that Buyer will have to
file a new application with an affidavit that Buyer intends to follow Company's
existing organic plan; or submit its own organic plan for approval.

4.4 Disclosure. No representation or warranty in this Article 4, and no
statement contained elsewhere in this Agreement or in any schedule, exhibit,
certificate or other document furnished or to be furnished by Buyer to Sellers
pursuant hereto or in connection with the transactions contemplated under this
Agreement contains any untrue statement of a material fact or omits or will omit
to state a material fact or any fact necessary to make the statements contained
therein not materially misleading.

4.5 Purchase for Investment. Buyer hereby represents and warrants to each Seller
that Buyer is acquiring the Purchased Stock for its own account, for investment,
and not with a view to the distribution thereof in violation of the Securities
Act of 1933 or of the State Laws. Buyer understands that the Purchased Stock
have not been registered under the Securities Act of 1933 (the "Act:) or any
state securities law, by reason of their sale to the Sellers in transactions
exempt from registration; and, that the Purchased Stock must be held by Buyer
indefinitely unless a subsequent disposition thereof is registered under the Act
and the state securities laws or is exempt from registration.

Buyer represents and warrants to the Sellers that the sale of the Purchased
Stock to it hereunder is exempt from registration under the provisions of
Section 4(2) of the Act.

4.6 Acknowledgment of Disclaimer of Profits. Buyer expressly acknowledges and
agrees that none of the Sellers has made any representation or warranty with
respect to the future profitability or financial prospects of the Company after
the Closing Date.

4.7 Buyer's Obligations on Schedule "B" Liabilities. Buyer agrees to take
immediate action, but in no event later than ninety (90) days from Closing, to
remove the individual Sellers from their guaranties of the Line of Credit shown
on Exhibit "B", attached hereto. In the interim, Buyer shall indemnify, hold
harmless and defend the individual Sellers in respect of the Line of Credit from
any liability due to their personal guaranties of the Line of Credit. The line
of credit shall be frozen on Closing. Buyer is assuming the unsecured note
payable to Barry Berkowitz in the unpaid principal sum of $50,171. Buyer agrees
to pay the principal sum of $50,171 of this unsecured note off in full on or
before March 31, 2006.

5. COVENANTS OF THE SELLERS.

The Sellers covenant and agree as follows throughout the period from the date
hereof through and including the Closing:

5.1 Restrictions. Sellers, jointly and severally agree that they shall not do
any of the following (except with the prior written consent of the Buyer):

(a) Redeem, purchase, repurchase or retire any of the capital stock of the
Company, or declare or pay any dividends or make any other payments or
distribution upon any of the capital stock of the Company;

(b) Make or permit any material change in or cease in whole or in significant
part its present business;

(c) Sell, lease, transfer or otherwise dispose of all or any material portion of
its assets including, without limitation, rights to patents, knowhow,
intellectual property or other intangible assets or cancel any debts or claims,
except sales of inventory in the ordinary course of business or immaterial
amounts of other intangible personal property not required in the business;

(d) Make any change in the Articles of Incorporation or Bylaws of the Company;

(e) Make any change in the authorized or issued and outstanding capital stock of
the Company including any changes involving treasury shares;

(f) Grant any options or rights to purchase any securities of the Company;

(g) Effect any dissolution, winding up, liquidation or termination of the
business of the Company.

5.2 Notice of Breach. To the extent Sellers obtain actual knowledge that any of
the representations or warranties contained in Article 3 hereof would be
incorrect in any material respect were those representations or warranties made
immediately after such knowledge was obtained, Sellers shall notify Buyer in
writing promptly of such fact and exercise their reasonable efforts to remedy
same to the extent within Sellers' control.

5.3 Access. Sellers will permit Buyer, its counsel, its auditors and its
appraisers to inspect and copy all records and documents relating to the
business operations of the Company that are in the Company's and Sellers'
custody, care or control and shall have access to all places of their business
throughout all regular business hours, provided such inspections do not unduly
disrupt the conduct of business, provided, further, that Buyer shall not contact
the Company's customers or suppliers without the prior written consent of
Sellers, which consent shall not be unreasonably withheld or delayed.

5.4 Authorization from Others. Sellers shall use their reasonable efforts to
obtain all authorizations, consents and approvals of third parties or
governmental agencies that may be required to permit the consummation of the
transactions contemplated by this Agreement.

5.5 Consummation of Agreement. Sellers shall use their reasonable efforts to
satisfy all conditions to the Closing that are within their control to the end
that the transactions contemplated by this Agreement shall be fully carried out.

5.7 Business Intact; Relationships with Customers and Suppliers. Sellers shall
use their best efforts to keep intact the business of the Company, to keep
available its key employees and to maintain the goodwill of its customers,
distributors and suppliers and other persons having business dealings with it.

6. COVENANTS OF SELLERS AND BUYER.

6.1 Regulatory Filings. Each of the parties hereto will furnish to the other
party hereto such necessary information and reasonable assistance as such other
party may reasonably request in connection with its preparation of necessary
filings or submissions to any governmental agency. Buyer and Sellers each agree
to timely file any information reports, applications or notices required to be
filed in connection with the transactions contemplated by this Agreement by the
(i) HartScottRodino Antitrust Improvements Act and the regulations promulgated
thereunder (the "HSR Act") and (ii) the Omnibus Trade and Competitiveness Act of
1988 (the "1988 Trade Act").

6.2 Consummation of Agreement. Buyer shall use its reasonable efforts to satisfy
all conditions to the Closing that are within its control to the end that the
transaction contemplated by this Agreement shall be fully carried out.

6.3 Authorization From Others. Buyer shall use its reasonable efforts to obtain
all authorizations, consents and approvals of third parties or governmental
agencies that may be required to permit the consummation of the transactions
contemplated by this Agreement.

7. CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BUYER TO CLOSE.

The obligation of Buyer to acquire the Purchased Stock as contemplated hereby,
and to perform its other obligations hereunder to be performed on or after the
Closing, shall be subject to the fulfillment, on or prior to the Closing Date,
unless otherwise waived in writing by Buyer, of the following conditions:

7.1 Representations and Warranties. The representations and warranties of
Sellers set forth in Article 3 hereof shall be true and correct in all material
respects on the Closing Date as if made on and as of such date, and Buyer shall
have received a certificate to such effect, executed by Sellers and dated as of
the Closing Date, in form satisfactory to Buyer.

7.2 Performance of Covenants. Sellers shall have performed all of their
covenants and obligations contained in this Agreement to be performed on or
prior to the Closing Date and Buyer shall have received a certificate to such
effect, executed by the Sellers and dated as of the Closing Date, in form
satisfactory to Buyer.

7.3 Threatened or Pending Proceedings. No proceedings shall have been initiated
or threatened by any governmental department, commission, bureau, board, agency
or instrumentality, foreign or domestic, or any other bona fide third party
seeking to enjoin or otherwise restrain or to obtain an award for damages in
connection with the consummation of the transactions contemplated hereby.

7.4 Audited Financial Statement June 30, 2005. The revised audited financial
Statement provided by the Company is to the best knowledge of Sellers true and
correct and adequately reflect the financial condition of the Company at the
date through which the audit was conducted. The Company has provided their
Certified Public Accountants true and correct information, and has not failed to
disclose information that if disclosed, would materially affect the audit and
Audited Financial Statements.



8. CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLERS TO CLOSE.

The obligation of Sellers to sell the Purchased Stock as contemplated hereby,
and to perform their other obligations hereunder to be performed on or after the
Closing, shall be subject to the fulfillment, on or prior to the Closing Date,
unless otherwise waived in writing by the Sellers, of the following conditions:

8.1 Representations and Warranties. The representations and warranties of Buyer
set forth in Article 4 hereof shall be true and correct in all material respects
on the Closing Date as if made on and as of such date, and the Sellers shall
have received a certificate to such effect, executed by the President or any
Vice President of Buyer and dated as of the Closing Date, in form satisfactory
to the Sellers.

8.2 Performance of Covenants. Buyer shall have performed all of its covenants
and obligations contained in this Agreement to be performed on or prior to the
Closing Date and the Sellers shall have received a certificate to such effect,
executed by the President or any Vice President of the Buyer and dated as of the
Closing Date, in form satisfactory to Sellers.

8.3 Corporate Action. All corporate action necessary to authorize (i) the
execution, delivery and performance by Buyer of this Agreement and any other
agreements or instruments contemplated hereby to which Buyer is a party and (ii)
the consummation of the transactions and performance of its other obligations
contemplated hereby and thereby shall have been duly and validly taken by Buyer,
and the Sellers shall have been furnished with copies of all applicable
resolutions adopted by the Board of Directors of Buyer, certified by the
Secretary or Assistant Secretary of Buyer.

8.4 Threatened or Pending Proceedings. No proceedings shall have been initiated
or threatened by any governmental department, commission, board, bureau, agency
or instrumentality, foreign or domestic, or any other bona fide third party
seeking to enjoin or otherwise restrain or to obtain an award for damages in
connection with the consummation of the transactions contemplated hereby.

8.5 Delivery of Certificates and Documents to Sellers. The Buyer shall have
delivered, or cause to be delivered, to the Sellers certificates as to the legal
existence and good standing of Buyer issued by the State of and/or such other
appropriate official thereof.

9. TERMINATION OF AGREEMENT.

9.1 Termination. At any time prior to the Closing Date, this Agreement may be
terminated (a) by the consent of the Buyer and Sellers, (b) by Sellers if there
has been a material misrepresentation, breach of warranty or breach of covenant
by Buyer in its representations, warranties and covenants set forth herein, (c)
by Buyer if there has been a material misrepresentation, breach of warranty or
breach of covenant by the Sellers in their representations, warranties and
covenants set forth herein, (d) by the Sellers if the conditions stated in
Article 8 have not been satisfied at or prior to the Closing Date or (e) by
Buyer if the conditions stated in Article 7 have not been satisfied at or prior
to the Closing Date.

9.2 Effect of Termination. If this Agreement shall be terminated as above
provided, this Agreement shall become null and void and have no effect all
obligations of the parties hereunder shall terminate without liability of any
party to the other; provided however, that nothing in this Section 9.2 shall
prevent any party from seeking or obtaining damages or appropriate equitable
relief for the breach of any representation, warranty or covenant made by any
other party hereto.

9.3 Right to Proceed. Anything in this Agreement to the contrary
notwithstanding, if any of the conditions specified in Article 7 hereof have not
been satisfied at or prior to the Closing, Buyer, having otherwise satisfied its
obligations or met conditions to Closing hereunder, shall have the right to
proceed with the transactions contemplated hereby without waiving any of its
rights hereunder, and if any of the conditions specified in Article 8 hereof
have not been satisfied at or prior to the Closing, the Sellers, having
otherwise satisfied their obligations or met conditions to Closing hereunder,
shall have the right to proceed with the transactions contemplated hereby
without waiving any of their rights hereunder.

9.4 Notice of Breach. To the extent Buyer obtains knowledge before the Closing
Date that any of the representations or warranties contained in Article 4 hereof
would be incorrect in any material respect were those representations or
warranties made immediately after such knowledge was obtained, the Buyer shall
notify Seller in writing promptly of such fact and exercise its reasonable
efforts to remedy same to the extent within Buyer's control.

10. RIGHTS AND OBLIGATIONS SUBSEQUENT TO CLOSING.

10.1 Survival of Representations and Warranties. All representations,
warranties, covenants and obligations herein shall be deemed to have been relied
upon by the other party, and shall survive the execution and delivery of this
Agreement for a period of two (2) years from the date of Closing.

10.2 Further Assurances. From time to time after the Closing and without further
consideration, the parties will execute and deliver, or arrange for the
execution and delivery of such other instruments of conveyance and transfer and
take such other action or arrange for such other actions as may reasonably be
requested to more effectively complete any of the transactions provided for in
this Agreement or any document annexed hereto.

11. INDEMNIFICATION.

11.1 Indemnification by the Sellers. The Sellers hereby agree, jointly and
severally, to defend, indemnify and hold Buyer, the Company and their respective
officers, directors, shareholders, employees, agents, attorneys and
representatives, harmless from and against any damages, liabilities, losses and
expenses (including, without limitation, reasonable attorneys' fees) which may
be sustained or suffered by Buyer or Company arising out of, based upon, or by
reason of a material breach of any representation or warranty, or a failure to
perform any agreement or covenant made by the Sellers in this Agreement.

11.2 Indemnification by the Buyer. The Buyer hereby agrees to defend, indemnify
and hold the Sellers and their respective employees, agents, attorneys, and
representatives, harmless from and against any damages, liabilities, losses and
expenses (including, without limitation, reasonable attorneys' fees) which may
be sustained or suffered by the Sellers arising out of, based upon, or by reason
of a material breach of any representation or warranty, or a failure to perform
any agreement or covenant, made by the Buyer in this Agreement or in any
exhibit, schedule, certificate or financial statement delivered hereunder, or
arising out of, based upon, or by reason of any claim, action or proceeding
asserted or instituted growing out of any matter or thing covered by such
breached representations, warranties or covenants.

11.3 Notice; Defense of Claims. Each party to this Agreement shall give prompt
written notice to the other party or parties to this Agreement under each claim
for indemnification hereunder specifying the amount and nature of the claim, and
of any matter which is likely to give rise to an indemnification claim. Each
party to this Agreement has the right to participate at its own expense in the
defense of any such matter or its settlement, or the indemnified party may
direct the indemnifying party to take over the defense of such matter so long as
such defense is expeditious. Failure to give timely notice of a matter which may
give rise to an indemnification claim shall not affect the rights of the
indemnified party to collect such claims from the indemnifying party so long as
such failure to so notify does not materially adversely affect the indemnifying
party's ability to defend such claim against a third party. No indemnifying
party, in the defense of any claim or litigation shall, except with the consent
of an indemnified party, which consent shall not be unreasonably withheld or
delayed, consent to entry of any judgment or enter into any settlement by which
such indemnified party is to be bound and which judgment or settlement does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect to such
claim or litigation.

12. NONDISCLOSURE COVENANTS.

12.1 Disclosure of Information. It is understood that the business of Company is
of a confidential nature. Prior to the date hereof the Company may have revealed
and on or after the date hereof the Company may reveal to the Sellers
confidential information concerning Company or any of Company's affiliates or
subsidiaries which, if known to competitors thereof, would damage Company or its
said affiliates or subsidiaries. The Sellers agree that they will not knowingly
divulge or appropriate to their own use, or to the use of any third party, any
secret or confidential information or knowledge obtained by them concerning
Company or its subsidiaries or affiliates, including, but not limited to,
information pertaining to methods, processes, designs, equipment, catalogs,
customer lists and operating procedures. The restrictions contained in this
paragraph against disclosing or using confidential information shall not apply
to information which is in the public domain other than by reason of Sellers'
breach of this Agreement or to information previously disclosed by Sellers or
the Company to prospective purchasers of the Company, which prospective
purchasers have executed and delivered nondisclosure agreements to the Company.
Sellers represent that such confidentiality agreements are contracts between the
Company and such prospective buyers and that they provide in pertinent part for
inter alia: a prohibition on the prospective buyer's use or disclosure of such
confidential information, a return (except for one certain prospective buyer) of
the confidential material at the Company's request, and a prohibition on
solicitation of the Company's employees for a period of two (2) years after the
date of execution of the confidentiality agreement.

Notwithstanding the foregoing, the parties acknowledge that the restrictions set
forth above shall not apply to Orrel J. Lanter in her capacity as an employee of
the Company.

13. MISCELLANEOUS.

13.1 Taxes. Any taxes in the nature of sales or transfer tax and any stock
transfer tax, payable on the sale or transfer of all or any portion of the
Purchased Stock or the consummation of any other transaction contemplated hereby
shall be paid by Sellers.

13.2 Assignability. Neither this Agreement nor any rights or obligations
hereunder, are assignable by Sellers or the Company. The rights of Buyer under
this Agreement are assignable in part or wholly to any company controlled by,
controlling or under common control with Buyer, and any assignee of Buyer shall
succeed to and be possessed of the rights of Buyer hereunder to the extent of
the assignment made; provided, however, that and such assignment by Buyer shall
not relieve Buyer of its obligations hereunder. In addition, after Buyer has
fulfilled Its obligations under Section 4.7. above, Buyer may assign all of its
rights and/or obligations under this Agreement to any person who acquires either
the stock of Buyer or the Company, or substantially all of the assets of the
Company; provided, however, that any such assignment by Buyer shall not relieve
Buyer of its obligations hereunder.

13.4 Section Headings. The Section and paragraph headings in this Agreement are
for convenience of reference only and shall not be deemed to alter or affect
provisions thereof. All Exhibits and/or Schedules hereto shall be initialed for
identification or may be physically annexed hereto, but in either event such
Exhibits or Schedules shall be deemed to be a part hereof.

13.5 Waiver. Neither the failure nor any delay on the part of any party hereto
in exercising any right, power or remedy hereunder shall operate as a waiver
thereof, or of any other right, power or remedy or preclude any further or other
exercise thereof, or the exercise of any other right, power or remedy.

13.6 Expenses. Buyer and Sellers shall pay the fees and expenses of their
respective accountants and legal counsel incurred in connection with the
transactions contemplated by this Agreement. Buyer acknowledges that Company has
paid certain expenses for the audited financial statements and for corporate
legal work during the period of the negotiations for this Agreement. Sellers
acknowledge that legal fees incurred by the Sellers in connection with this
Purchase and Sale Agreement are the personal expenses of individual Sellers.

13.7 Notices. Any notices required or permitted to be given hereunder shall be
given in writing and delivered in person or sent certified mail, postage
prepaid, return receipt requested, to the respective parties at their addresses
following the signatures at the end of this Agreement or at such other addresses
as may hereinafter be designated by such party in writing to other parties.

13.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of California.

13.9 Entire Agreement. This Agreement contains the entire agreement between the
parties hereto with respect to the transaction contemplated herein and shall not
be modified or amended except by an instrument in writing signed by the parties
hereto.

13.10 Validity. The invalidity or unenforceability of any particular provision
of this Agreement shall not affect any other provisions hereof, and this
Agreement shall be construed in all other respects as if such invalid and
unenforceable provisions were omitted.

13.11 Execution Capacity of Sellers. Each of the Sellers hereby acknowledge that
their execution of this Agreement as provided below, whether personally or
through their attorney-in-fact, shall be in their individual capacities as well
as in their capacities as shareholders of the Company.

13.12 Counterparts. This Agreement may be signed in any number of counterparts
each of which shall be deemed to be an original and all of which together shall
constitute but one and the same instrument.



THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK



 

IN WITNESS WHEREOF, we have set our hands and seals as of the date first above
written.

COFFEE PACIFICA, INC.



By: /s/ Shailen Singh                                       

Authorized signatory : Shailen Singh, President and CEO

WITNESS:

Name: James B. Parsons

Signature: /s/ James B. Parsons

Address: Bellevue, WA

ORREL J. LANTER:

Printed Name: Orrel J. Lanter

Signature: /s/ Orrel J. Lanter

Address: 225 Capricorn

Oakland, California 94611

WITNESS:

Name: Robert A. Buchanan

Signature: /s/ Robert A. Buchanan

Address: 1333 No. California Blvd. #350

            Walnut Creek, CA 94596

BARRY BERKOWITZ

Printed Name: Barry Berkowitz

Signature: /s/ Barry Berkowitz

Address: 1301 N. Riverside Dr. #4

            Pompano Beach, Florida 33062

WITNESS:

Name: Donna Lefleur

Signature: /s/ Donna Lefleur

Address: 1301 N. Riverside Dr. #4

            Pompano Beach, FL 33062



 

SCHEDULE A

ASSETS

list of assets consisting of _________pages following this page:

SCHEDULE B

OBLIGATIONS TO SELLERS

Post closing obligations to the Sellers by the Company

1. Unsecured Note Payable on or to Seller (Barry Berkowitz) in the amount of
$50,171.

2. Personal guarantees of Individual Sellers for the Line of Credit Note Payable
with Wells Fargo Bank..



SCHEDULE C

INDEBTEDNESS

Debts and Obligations contained on the following ___________pages following this
page.



 

 

 

 

[ex10_11.gif]